03/17/2020



                                                                                           Case Number: DA 20-0122




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       DA 20-0122

IN RE THE MARRIAGE OF:

JUSTIN LEVI MASTERS,

            Petitioner and Appellee,
                                                     ORDER OF MEDIATOR APPOINTMENT
      and

ALISIA CUBBERLY,

            Respondent and Appellant.

        This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
        IT IS ORDERED THAT Dean D. Chisholm, Attorney at Law, P.O. Box 2034,
Columbia Falls, MT 59912, whose name appears next on the list of attorneys desiring
appointment as mediators for Domestic Relations appeals which is maintained pursuant
to M.R.App.P., 7(4)(e), is hereby appointed to conduct the mediation process required by
M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this March 17, 2020.



                                                   Viy-.-6Am--f
                                          Bowen Greenwood, Clerk of the Supreme Court


c:     Alisia Cubberly, 203 Skyles Place %6B, Whitefish, MT 59937
       Justin Levi Masters, 3420 Airport Road, Kalispell, MT 59901